DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1, 22 & 23, the prior art found does not specifically teach displaying, on the display, a first screensaver including displaying one or more images on the display; while displaying the first screensaver, receiving, via the one or more input devices, an indication of an input detected on a touch-sensitive surface of the one or more input devices; and in response to receiving the indication: in accordance with a determination that the electronic device is playing music when the indication is received: in accordance with a determination that the input is a click input detected in a first region of a plurality of regions of the touch-sensitive surface, displaying, overlaid on the first screensaver, a representation of music being played by the electronic device in response to the input, wherein the representation of the music being played by the electronic device is not displayed before the indication of the input is received; and in accordance with a determination that the input is a click input detected in a second region of the plurality of regions of the touch-sensitive surface, different than the first region, ceasing displaying the first screensaver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Examiner Comments
The prior art of record does not teach a screensaver with displayed images that has multiple points of input detection wherein when music is already playing and a click input is detected on a first region of the screensaver then an representation of the already playing music is displayed on the screensaver wherien the representation is not displayed on the screensaver prior to receiving the click input at the first region wherein detecting an input at a second region on the screensaver allows for ceasing the display of the screensaver.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179